TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 14, 2016



                                      NO. 03-95-00405-CV


                                  Larry W. Kimes, Appellant

                                                 v.

                       Lawyer’s Title Insurance Corporation, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND BOURLAND
                 DISMISSED FOR WANT OF JURISDICTION


This is an appeal from the judgment signed by the trial court on March 20, 1995. Having

reviewed the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the

Court dismisses the appeal for want of jurisdiction. The appellant shall pay all costs relating to

this appeal, both in this Court and the court below.